Order, Family Court, Bronx County (Lori S. Sattler, J.), entered on or about July 17, 2007, placing the subject children with the Commissioner of Social Services upon a fact-finding determination of neglect, unanimously affirmed, without costs.
The finding of neglect is supported by a preponderance of the evidence showing that the children’s physical and mental health was threatened by the psychologically fragile respondent’s failure to provide a minimum degree of care, needed mental health care services, and an adequate education (Family Ct Act § 1012 [f] [i] [A]; see Matter of Inbunique V., 22 AD3d 412 [2005]; Matter of Dyandria D., 303 AD2d 233 [2003], lv dismissed 1 NY3d 623 [2004]). The extraordinary amount of school missed by the two older children — 240 days by one and 159 days by the other from September 2004 to February 2007 — without adequate excuse and markedly compromising their education, supports Family Court’s implicit finding of derivative educational neglect of the youngest, preschool-age child (see Matter of Ember R., 285 AD2d 757 [2001], lv denied 97 NY2d 604 [2001]). Concur— Tom, J.P., Friedman, Gonzalez, Sweeny and McGuire, JJ.